Citation Nr: 0020666	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  99-05 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 
percent for cyclothymic disorder.  

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The veteran served on active duty from November 1973 to 
October 1976.    

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
Fort Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
cyclothymic disorder.  A 30 percent evaluation was assigned 
effective June 9, 1997, the date of receipt of the veteran's 
claim.  In a May 1999 rating decision, the RO assigned a 50 
percent evaluation to the cyclothymic disorder, effective 
February 25, 1998.    

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veteran's Claims (Court) held that 
regarding a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  The Court also stated that it 
follows that such a claim remains in controversy "where less 
than the maximum available benefits are awarded."  Id. at 38.  
Consequently, the issue of entitlement to a disability 
evaluation in excess of 50 percent for cyclothymic disorder 
is still before the Board for appellate review.  

The issue of entitlement to a total rating due to individual 
unemployability due to service-connected disabilities is 
addressed in the Remand portion of this decision.  


FINDING OF FACT

The veteran's cyclothymic disorder is principally manifested 
by occupational and social impairment with deficiencies in 
areas such as work, family relations, judgment, thinking, and 
mood due to such symptoms as suicidal ideation, episodes of 
depression and hypomania, impaired impulse control with 
periods of violence, difficulty in adapting to stressful 
circumstances including work or a worklike setting, and an 
inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a 70 percent disability evaluation for 
cyclothymic disorder have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9431 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to a disability evaluation 
in excess of the currently assigned 50 percent for his 
service-connected cyclothymic disorder.  In the interest of 
clarity, the Board will first discuss the pertinent law and 
regulations and the factual background.  The Board will then 
analyze the issue on appeal.   

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(1999). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Cyclothymic disorder is rated by applying the criteria in 
38 C.F.R. § 4.130, Diagnostic Code 9431 (1999).  The Board 
observes in passing that 
the regulations pertaining to mental disorders were revised 
effective November 7, 1996. See 61 Fed. Reg. 52700 (Oct. 8, 
1996). Since the veteran's initial claim was not filed until 
June 1997, only the current regulations may be applied.  Cf. 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).   

The provisions of Diagnostic Code 9431, cyclothymic disorder, 
read as follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

30%  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10%  Occupational and social impairment 
due to mild or transient symptoms that 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication.

0%  A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational or social functioning or to 
require continuous medication.

38 C.F.R. § 4.130, Diagnostic Codes 9431 (1999).  

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). 


Factual Background

A May 1996 job performance write-up from the veteran's former 
employer indicated that the veteran had been suspended for 
two weeks after the veteran was involved in a verbal 
altercation with a patient at the treatment facility where 
the veteran worked.  The veteran quit this job in August 1996 
due to the incident.  

An August 1997 VA psychiatric outpatient treatment record 
indicates that the veteran reported that he had been turned 
in for slapping his daughter since he changed his medication 
to Paxil.  The assessment was depression and anger.  The 
veteran's medication was changed back to Zoloft.  

An October 1997 VA psychiatric examination report indicates 
that the veteran had been seeing a social worker from 1995 to 
1997.  He was taking Zoloft for two years.  He stated that 
Zoloft helped but he still had mood swings.  The veteran was 
married.  He reported that he had been working as a 
maintenance man.  Mental examination revealed that the 
veteran was fairly cooperative; he was tense when talking.  
Insight was fair.  He went to A.A. almost daily.  He went to 
church weekly.  He had some concentration problems at the 
examination.  Affect was somewhat tense.  Judgment was 
intact.  The Axis I diagnosis was cyclothymic disorder.  It 
was noted that he continued to have mood swings even on 
medication.  He had problems with concentration and 
depression.  The examiner stated that the veteran had 
moderate symptoms when on the medication and his GAF score 
was 60.  

A February 1998 VA psychiatric outpatient treatment record 
reveals that the veteran's GAF score was 65.  The impression 
was depression with anger control difficulties.  

In a February 1998 letter to the veteran, his supervisor at 
an apartment complex indicated that the veteran was put on 
probation after he had a confrontation with a resident at the 
apartment complex.  In a March 1998 statement, the veteran 
indicated that he left his job as a maintenance man due to 
his mental problems.  He indicated that he had on-going 
conflicts with the clients and management.  

In a June 1998 statement, the veteran stated that ever since 
service discharge, he had had a hard time keeping gainful 
employment.  He stated that his mood swings have gotten so 
bad that he could not longer take the pressure of getting a 
job.  Every job he has had in the past five years has been 
unbearable and he has had too many fights and arguments with 
employers, employees, and customers.  He lived in fear that 
he was going to hurt someone while in his mood swings.  

In a June 1998 application for increased compensation based 
on unemployability, the veteran indicated that he last worked 
full-time as a tow truck driver in March 1998 and his 
disability affected his employment March 26, 1998.  The 
veteran indicated that he worked as a maintenance man at an 
apartment complex for 40 hours a week from November 1996 to 
March 1998.  He indicated that he did chemical dependence 
technician work from November 1994 to August 1996 for 40 
hours week.  The veteran indicated that he had worked as a 
driver and a bellman for a lodge from December 1992 to August 
1994; he worked 40 hours a week.  He reported that he 
completed four years of high school and one year of college.    

In an August 1998 disability evaluation report, J.H., Ph.D., 
the veteran's psychologist, indicated that the veteran saw 
him on a weekly basis since June 1998.  Dr. H. stated that 
the veteran suffered primarily from symptoms of depression.  
He experienced suicidal ideation but no suicidal intent.  It 
was noted that the veteran had brief and periodic hypomanic 
episodes.  He had an affective instability due to marked 
reactivity of mood and inappropriate and intense anger with 
difficulty controlling his anger at times.  Dr. H. indicated 
that these symptoms were suggestive of a borderline 
personality organization.  Dr. H. stated that the veteran had 
been taking Zoloft for two years and Depakote was added about 
three months prior; the veteran still had angry outbursts, 
hypomanic episodes, and depressive symptoms.  Dr. H. stated 
that the veteran had difficulty in close interpersonal 
relationships and his vocational functioning had been 
marginal, with poor functioning in the workplace for the past 
year.  Dr. H. stated that the veteran's ability to obtain and 
maintain competitive employment seemed to be compromised.  

A September 1998 VA psychiatric examination report indicates 
that the veteran was currently working on a part-time basis 
doing some painting.  He indicated that he had the 
possibility of an upcoming job at an adolescent alcohol 
treatment center.  The veteran had been married twice.  His 
last marriage ended because of his mood swings.  He had a son 
and had little contact with him.  He had been raising his 
daughter form his first marriage, but has placed her into 
foster care because of difficulties managing her behavior.  
The examiner noted that the veteran reported symptoms 
consistent with fairly significant mood swings.  

Mental status examination revealed that the veteran had rapid 
but well modulated speech.  Speech was normal in tone and 
pace.  No impairment in concentration or attention span was 
noted.  Memory appeared functionally intact.  He reported a 
20 year history of alcoholism, but has maintained abstinence 
for the past 5 years.  In terms of social functioning, the 
veteran presented well.  He reported that he preferred to be 
alone but he obviously could intact well with others when it 
met his needs.  The examiner noted that the veteran had some 
difficulty with his long-term relationships because of his 
mood swings but he appeared to be well capable of maintaining 
brief and superficial interactions with others.  The 
veteran's Axis I diagnosis was cyclothymia.  The examiner 
noted that the veteran's alcoholism was in remission and it 
did not appear problematic at that time.  His GAF score was 
55.  The examiner stated that the veteran's mood disorder 
appeared to be reasonably well controlled at the present 
time.  The veteran continued to have mild mood swings and 
these did not appear to be at a level that would seriously 
impair functioning.  The examiner noted that the veteran 
recently went through a divorce and worked part time.  The 
examiner noted that the veteran appeared to have some 
reduction of stress intolerance and reported that he would 
have difficulty working a 40 hour week because of this.   

A September 1998 psychological evaluation for the Disability 
Determination Bureau in conjunction with the veteran's claim 
for financial assistance indicates that upon examination 
there was no evidence of depression of clinical severity.  
The veteran reported that his medication was helpful.  There 
was no indication of a formal thought disorder.  At the 
current time, the veteran was employed as a painter's helper 
for ten to fifteen hours per week.  The veteran indicated 
that his employer was an A.A. friend who understood his mood 
swings.  He attended A.A. frequently and viewed fellow 
members as friends.  He was supported on VA funds.  He was 
able to work at relatively strenuous jobs.  The examiner 
indicated that the veteran presented with a history 
consistent with cyclothymia.  The examiner indicated that 
although the veteran was suffering from a psychiatric 
disorder, it did not appear to markedly limit his activities 
of daily living.  Social functioning was adequate and he had 
skills that would allow him to work in public in the course 
of brief contacts.  When social functioning was compromised, 
it tended to be in the area of love relationships.  
Medication allowed for more composure and the veteran worked 
full time as recently as one year ago, during which time his 
disorder existed as it did now.  Deterioration in work and 
work-like settings occurred in the past more than three times 
but there was no evidence that hypomania or depression 
produced marked deterioration since the institution of 
appropriate treatment.  He was capable of handling his own 
money. 

VA treatment records dated from May 1998 to December 1998 
indicate that the veteran's GAF scores ranged from 55 to 76.  

A December 1998 VA psychiatric outpatient treatment record 
indicates that the veteran continued to struggle with an 
impulsive anger problem, irritability, and problems with 
authority.  He has had three jobs since his last visit and he 
had walked out on all of them.  His depression was less 
intense.   

An October 1999 VA psychiatric examination report indicates 
that the veteran reported having current symptoms of 
depressive episodes that lasted from a few days to a few 
weeks.  These symptoms never fully resolved between episodes.  
He had periods of hypomania that lasted a few days.  He had 
occasional panic attacks.  He suffered from chronic insomnia 
which was unrelieved with medication.  It was noted that the 
veteran had chronic suicidal thoughts for years but he denied 
ever having an actual plan.  The veteran was recently working 
part time as a house parent for a youth drug treatment 
program.  He felt good about his work and was unable to 
tolerate anything more than part time. 

Mental status examination revealed that the veteran was 
anxious and his mood was moderately depressed.  He was mildly 
irritable.  His thought processes were goal directed and 
coherent.  There were no grandiosity or flight of ideas in 
his thought content, but he did show poor self esteem.  He 
had a limited capacity for self reflection.  The Axis I 
diagnosis was cyclothymia with a history of recurrent 
depression and hypomania which seemed to be poor and only 
moderately controlled with the current treatment, post 
traumatic stress disorder related to childhood experiences, 
provisional, and history of significant polysubstance abuse 
as an adult which appears to be in remission by his self 
report at this time.  The Axis II diagnosis was personality 
disorder which appeared to have borderline narcissistic 
traits.  His GAF score was 55.  

The examiner stated that the veteran seemed unable to 
maintain interpersonal relationships, work relationships, or 
family relationships.  He had very limited capacity for self 
soothing and he appeared to have little enjoyment capacity 
for life.  The examiner indicated that it would seem 
appropriate to rate the veteran's cyclothymia as at least 70 
percent disabling.  The examiner indicated that the veteran 
was only able to work on a very limited part-time basis and 
he was not competitively employable as such.  He had 
significant disability stemming from his personalty disorder 
and his childhood post traumatic stress disorder but these 
are not related to his service-connected experiences.  His 
drug and alcohol problems do appear to be in remission at 
this time.  He seemed fully competent for all other purposes.  

A December 1999 addendum to the VA psychiatric examination 
indicates that the examiner noted that in past examinations, 
the veteran's personality disorder traits have been noted and 
mentioned but had not been seen as being strong enough to 
prompt a strong diagnosis.  The examiner indicated that being 
raised in an alcoholic home and having drug and alcohol 
problems have created some major adjustment problems for the 
veteran.  However, after six years of sobriety, the symptoms 
that continue to be most prominent and continuous to disrupt 
his occupational and social adjustment are those primarily 
produced by his cyclothymic disorder.  His GAF score was 55.  
The examiner indicated that he was unable to separate out all 
factors that have a detrimental impact to the overall 
functioning of the veteran but he thought the cyclothymic 
disorder should be given the most weight in determining his 
disability level.  

Analysis

Initial matters

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for cyclothymic 
disorder is well grounded within the meaning of the statutes 
and judicial construction.  See 38 U.S.C.A. § 5107(a) (West 
1991).  When a veteran is awarded service connection for a 
disability and appeals the RO's initial rating determination, 
the claim continues to be well grounded as long as the claim 
remains open and the rating schedule provides for a higher 
rating.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). 

Since the claim of entitlement to an increased evaluation for 
service-connected cyclothymic disorder is well grounded, the 
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
veteran has been provided with VA examinations in October 
1997, September 1998, and October 1999, and a full 
opportunity to present evidence and argument in support of 
this claim.  The Board is not aware of any other evidence 
which must be obtained in order for an informed decision to 
be made as to this issue.  The Board finds that all facts 
that are relevant to this issue have been properly developed.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate all of the evidence.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an "approximate balance of positive and negative evidence' 
in order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54. 

Discussion

The RO assigned a 50 percent evaluation to the veteran's 
service-connected cyclothymic disorder under the provisions 
of Diagnostic Code 9431 [cyclothymic disorder].      

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board finds that the veteran's service-connected 
cyclothymic disorder is most consistent with the application 
of Diagnostic Code 9431, and that diagnostic code is the most 
appropriate.  As indicated above, the veteran's symptoms and 
diagnosis are consistent with the rating criteria found in 
Diagnostic Code 9431.  

The Board notes that the veteran has at various times other 
psychiatric disorders diagnosed in addition to the 
cyclothymic disorder, including post traumatic stress 
disorder related to childhood experiences, history of 
significant substance abuse (which was in remission), and a 
personality disorder.  However, there is probative and 
persuasive evidence which establishes that the cyclothymic 
disorder was the prominent disorder.  The December 1999 VA 
examination addendum indicates that the veteran's personality 
disorder traits were not strong enough to prompt a strong 
diagnosis.  The examiner concluded that the symptoms due to 
the cyclothymic disorder were the most prominent and 
continuous and disrupted the veteran's occupational and 
social impairment.  The examiner based this conclusion on the 
evidence of record, including past examination reports, with 
consideration of the veteran's sobriety for six years.  
Accordingly, for the purposes of this decision all of the 
veteran's psychiatric symptomatology will be attributed to 
his service-connected disorder.

In applying the law the existing facts, the Board finds that 
the evidence of record supports the assignment of a 70 
percent evaluation to the service-connected cyclothymic 
disorder under Diagnostic Code 9431.  The Board finds that 
the evidence of record demonstrates that the veteran's 
service-connected cyclothymic disorder causes occupational 
and social impairment with deficiencies in areas such as 
work, family relations, judgment, and mood.  VA treatment 
records and examination reports establish that the veteran's 
service-connected cyclothymic disorder is principally 
manifested by episodes of depression and hypomania, anger 
control difficulties, problems concentrating, and significant 
mood swings.  The medical evidence shows that the veteran had 
suicidal ideation and chronic suicidal thoughts but no intent 
or plan.  He had near-continuous depression which was only 
moderately controlled on mediation.  The veteran reported 
that his depressive symptoms never fully resolved between 
episodes.  The evidence of record also shows that the veteran 
had fairly significant mood swings.  

The medical evidence shows that the veteran has difficulty 
adapting to stressful circumstances including work or work-
like settings.  The evidence of record shows that in August 
1996, the veteran had quit a technician job working with 
addicted adolescents after he had lost his temper and had an 
explosive outburst with one of the adolescents.  In February 
1998, the veteran had been working as a maintenance man for 
an apartment complex and he had been placed on probation 
after a confrontation with a resident at the complex.  The 
veteran quit the job in March 1998.  

The August 1998 report by the veteran's psychologist 
indicates that the veteran's ability to obtain and maintain 
competitive employment seemed to be compromised.  The 
September 1998 VA examination report indicates that the 
veteran appeared to have a reduction of stress tolerance and 
he would have difficulty working a 40 hour week because of 
that.  The October 1999 VA examination report indicates that 
the veteran was only able to work on a very limited part-time 
basis and he was not competitively employable as such.  The 
examiner indicated that the veteran was unable to maintain 
interpersonal relationships or work relationships.  The 
evidence of record further establishes that the veteran had 
impaired impulse control and periods of violence.  As noted 
above, the veteran had explosive episodes at work in August 
1996 and February 1998.  In August 1997, the veteran had been 
turned in for child abuse for slapping his daughter.  The VA 
psychiatric outpatient treatment records note that the 
veteran had anger control difficulties.  The veteran's 
psychologist in the August 1998 evaluation report indicated 
that the veteran had inappropriate and intense anger and 
difficulty controlling his anger.  The psychologist indicated 
that the veteran still had angry outbursts while on 
medication.

The medical evidence of record also establishes that the 
veteran's cyclothymic disorder caused social impairment in 
family relationships and an inability to establish and 
maintain effective relationships.  The evidence of record 
shows that the veteran was married and divorced two times. It 
was noted that the second marriage ended due to his mood 
swings.  The veteran had a son but had little contact with 
him.  The veteran also had a daughter and the evidence shows 
that in 1998, she was in foster care because the veteran had 
difficulties managing her behavior.  The evidence shows that 
at times, his daughter lived with the veteran.  The August 
1998 evaluation report by the veteran's psychologist 
indicates that the veteran had difficulty in close 
interpersonal relationships.  The September 1998 VA 
psychiatric examination report indicates that he veteran had 
difficulty with long-term relationships due to his mood 
swings, but he was able to maintain brief, superficial 
interactions with others.  The October 1999 VA examination 
report indicates that the veteran was unable to maintain 
interpersonal relationships or family relationships.  

Of particular interest is the fact that the October 1999 
examiner specifically stated "It would seem appropriate to 
rate his cyclothymia as a least 70 percent disabling".  
Although it is the responsibility of VA adjudicators, not 
medical personnel, to assign disability ratings, in this case 
the stated purpose of the examination was "to question an 
upgrade in rating".  Accordingly, the examiner's inquiries 
were directed towards answering that question.  The Board 
places great weight on the thorough examination report which 
resulted.

While the veteran may have not demonstrated all of the 
criteria for a 70 percent disability rating under the 
criteria for rating mental disorders, the Board finds that 
the evidence of record demonstrates a degree of occupational 
and social impairment which "more nearly approximates" the 
criteria for a 70 percent rating rather than a 50 percent 
rating.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9431 (1999).  The evidence of record 
shows that despite the assignment of a GAF score in the range 
of 55 to 76 (which is indicative of moderate symptoms), the 
evidence shows that the veteran is unable to maintaining 
effective work and family relationships and has deficiencies 
in work and family relationships due to his depression, mood 
swings and impulse control.  The Board finds the 
manifestations of the veteran's disability which support a 70 
percent disability rating to be more significant and have a 
greater impact on the veteran's ability to function 
occupationally and socially than those which do not meet the 
criteria for a 70 percent evaluation.  See 38 C.F.R. § 4.7 
(1999).  The Board also notes that the assignment of an 
evaluation shall be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  See 38 C.F.R. 
§ 4.126 (1999).

The Board has considered whether a 100 percent evaluation is 
warranted for the cyclothymic disorder under the rating 
criteria for mental disorders.  The evidence of record does 
not demonstrate that the veteran's cyclothymic disorder is 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; or memory 
loss for names of close relatives, own occupation or own 
name.  The evidence of record shows that at the current time, 
the veteran is able to work part-time as a house parent at a 
youth drug treatment program.  There is no evidence of total 
social impairment.  He attended church weekly and he also 
attended A.A. meetings.  Thus, the Board finds that the 
preponderance of the evidence of record is against assignment 
of a 100 percent disability evaluation for the cyclothymic 
disorder under the rating criteria for mental disorders.  

In summary, the Board finds that the competent and probative 
evidence of record supports the assignment of a 70 percent 
disability rating for the veteran's cyclothymic disorder 
under Diagnostic Code 9431.  38 C.F.R. §§  4.7, 4.21, 4.130, 
Diagnostic Code 9431.  Furthermore, for the reasons and bases 
stated above, the Board also finds that the preponderance of 
the evidence is against assignment of a disability rating in 
excess of 70 percent for the cyclothymic disorder.  

Fenderson considerations

Lastly, the Board notes that in Fenderson  v. West, 12 Vet. 
App. 119 (1999), it was held that evidence to be considered 
in the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

In this case, the Board believes that the evidence discussed 
above allows for the assignment of a 70 percent disability 
rating effective from June 9, 1997, the date of the veteran's 
original claim.  See 38 C.F.R. § 3.400 (1999).  

The Board notes as a matter of clarification that in its May 
1999 rating decision, the RO assigned February 25, 1998 as 
the effective date of the 50 percent evaluation for the 
cyclothymic disorder.  The RO indicated that this date was 
the date of the veteran's claim for an increased evaluation.  
However, the initial rating decision dated in December 1997 
had not yet became final, and the February 25, 1998 statement 
by the veteran was not a claim for an increased evaluation 
but rather a Notice of Disagreement with respect to the 
December 1997 rating decision.  Thus, the Board finds that 
the date of the veteran's claim is June 9, 1997.

The 70 percent evaluation should be assigned from June 9, 
1997, since the medical evidence of record shows that since 
June 1997, the veteran's cyclothymic disorder caused 
occupational and social impairment with deficiencies in areas 
such as work, family relations, judgment, and mood due to 
such symptoms as depression and hypomania, anger control 
difficulties, problems concentrating, significant mood 
swings, and suicidal ideation and chronic suicidal thoughts 
but no intent or plan, and an inability to establish and 
maintain effective relationships.  The Board finds the 
manifestations of the veteran's disability which support a 70 
percent disability rating have been present since June 9, 
1997.  

Conclusion

In summary, a 70 percent disability evaluation for the 
service-connected cyclothymic disorder is warranted, for the 
reasons and bases described above.  The benefit sought on 
appeal is accordingly granted to that extent.  

ORDER

Entitlement to a 70 percent disability evaluation for 
cyclothymic disorder is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.



REMAND

The veteran is seeking entitlement to a total rating based on 
individual unemployability due to a service-connected 
disability.  He essentially contends that he is unable to 
maintain gainful employment due to his service-connected 
cyclothymic disorder.  As discussed in detail above, the 
Board determined that a 70 percent evaluation was warranted 
for the service-connected cyclothymic disorder.  The Board 
observes that this disorder is the veteran's only service-
connected disability.  

Initially, the Board concludes that the veteran's claim is 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  
Having found the claim to be well grounded, VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  See 38 U.S.C.A. § 5107(a).  In accordance with 
this duty, and for the reasons and bases set forth below, the 
Board finds that further evidentiary development is necessary 
before the veteran's claim can be properly adjudicated.

Pursuant to 38 C.F.R. § 4.16(a) (1999), a total disability 
rating for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  In evaluating a 
veteran's employability, consideration may be given to his 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19 (1999).  

The ability to work sporadically or obtain marginal 
employment is not substantially gainful employment.  Moore v. 
Derwinski, 1 Vet. App. 356. 358 (1991).  For purposes of 
38 C.F.R. § 4.16, marginal employment generally shall be 
deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person. Marginal employment may also be held to exist, on 
a facts found basis (includes but is not limited to 
employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold.  Consideration shall be given 
in all claims to the nature of the employment and the reason 
for termination.  38 C.F.R. § 4.16(a).

The Court has also recently addressed the question of 
marginal employment in the case of Faust v. West, 13 Vet. 
App. 342 (2000).  The Court defined substantially gainful 
employment as an occupation that provides the veteran with 
annual income that exceeds the poverty threshold for one 
person irrespective of the number of hours or days that the 
veteran actually works.  Id. at 355-6.

Moreover, with a claim for a total rating due to individual 
unemployability due to service-connected disabilities, the 
Board may not reject the claim without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1994), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

As discussed in detail above, the evidence of record shows 
that the veteran is able to work part-time and he was 
currently working as a house parent at a drug treatment 
facility.  The record is devoid of information regarding the 
veteran's current income or whether his income exceeds the 
poverty threshold established by the Department of Commerce.  
See 38 C.F.R. § 4.16; Faust, supra.  Thus, additional 
information is needed regarding the veteran's part-time job 
in order to determine whether this is marginal or 
substantially gainful employment, and with respect to the 
limitations resulting solely from service-connected 
cyclothymic disorder, without regard to the veteran's age or 
his nonservice-connected disabilities.  The Board finds that 
a VA social and industrial survey would also be helpful to 
determine if the veteran is unable to secure or maintain 
gainful employment as a result of his service-connected 
cyclothymic disorder.  The report should include specific 
information regarding the veteran's current salary.  


Accordingly, this claim is returned to the RO for the 
following:

1.  The RO should ask the veteran to 
submit an up-to- date employment 
statement, including detailed information 
(i.e., tasks involved, number of hours 
worked per week, dates of employment, 
hourly wage, total earned income, etc.) 
pertaining to his current  employment and 
any other recent employment.  

2.  The RO should contact the veteran and 
request that he identify all VA or non-VA 
medical care providers who have treated 
him for his service-connected cyclothymic 
disorder since December 1999.  After 
securing any necessary releases, the RO 
should obtain copies of all treatment 
records referred to by the veteran which 
have not been previously obtained and 
which are pertinent to the claim.  
Regardless of the veteran's response, the 
RO should obtain any available VA 
treatment records that may be pertinent 
to his claim.  These records should then 
be associated with the claims file. 

3.  The veteran should be afforded a VA 
social and industrial survey to assess 
his recent employment history and day-to-
day functioning.  The individual 
conducting the survey should express an 
opinion with complete rationale as to the 
impact of the veteran's service-connected 
cyclothymic disorder on his ability to 
secure or follow a substantially gainful 
occupation.  The report should include 
specific information regarding the 
veteran's salary and annual income 
earned.  The veteran's claims folder 
should be made available to the person 
conducting the survey.  The report of the 
VA social and industrial survey should be 
associated with the veteran's claims 
folder. 

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
completed in full.  If deemed to be 
appropriate by the RO, additional 
evidentiary development should be 
undertaken.  The RO should then 
readjudicate the veteran's claim of 
entitlement to a total rating based on 
individual unemployability due to a 
service-connected disability.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with copies of a 
supplemental statement of the case and 
given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

